Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151710                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151710
                                                                    COA: 325398
                                                                    Wayne CC: 11-009697
  GLORIA LYNN COLUMBERT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 8, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals and we
  REMAND this case to the Court of Appeals to reconsider whether the requirements set
  forth in MCR 7.105(B) are satisfied in light of the prison account statements received on
  March 16, 2015 and May 28, 2015; five copies of a motion to waive filing fee for the
  defendant’s delayed application for leave to appeal dated January 10, 2015 received some
  time before March 4, 2015; and the register of actions dated May 5, 2015 received on
  May 28, 2015.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2016
           s0120
                                                                               Clerk